Case 0:19-cv-60752-RAR Document 26 Entered on FLSD Docket 07/23/2019 Page 1 of 15




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     Case No. 0:19-cv-60752-RAR


  BRENDA BELL, individually and on behalf
  of all others similarly situated,

         Plaintifff,                                       CLASS ACTION

  v.

  ROYAL SEAS CRUISES, INC., a Florida
  corporation,

         Defendant.
                                                   /


          PLAINTIFF’S OPPOSING MEMORANDUM OF LAW IN RESPONSE TO
              DEFENDANT’S MOTION TO COMPEL ARBITRATION AND
                 DISMISS PLAINTIFF’S CLASS ACTION COMPLAINT

         Pursuant to Local Rule 7.1(c), Plaintiff Brenda Bell (“Plaintiff” or “Bell”) hereby files

  this Opposing Memorandum of Law in response to Defendant Royal Seas Cruises, Inc.’s

  (“Defendant” or “Royal Seas”) Motion to Compel Arbitration and Dismiss the Complaint (dkt.

  16). As the basis for her opposition, Plaintiff states as follows:

  I.     INTRODUCTION

         Defendant’s Motion is premised on the view that Plaintiff agreed to arbitrate any claims

  against Royal Seas, including the TCPA claims at issue in her Complaint. However, Bell never

  entered into any such agreement, and therefore she cannot be compelled to arbitrate her claims.

  The supposed agreement proffered by Royal Seas cannot be enforced for three reasons: (1)

  Plaintiff denies visiting the website identified by Royal Seas, and Defendant’s supporting


                                                       1
Case 0:19-cv-60752-RAR Document 26 Entered on FLSD Docket 07/23/2019 Page 2 of 15




  affidavit by Mitenkumar Bhadania does not contain sufficient evidence to refute her denial or to

  prove that she visited the lead generation website; (2) even if Plaintiff had visited the website,

  Defendant has shown that the terms and conditions were presented to consumers as

  “hybridwrap” that is not sufficient to obtain assent; and (3) Royal Seas has no right to enforce

  the arbitration clause as a third-party beneficiary because the terms and conditions do not

  expressly extend to Defendant or the website in question. Accordingly, Royal Seas has no basis

  to compel Plaintiff to arbitrate her claims, and likewise Royal Seas has provided no credible

  basis for dismissal of the Complaint. The Court should deny Defendant’s Motion and permit the

  case to proceed to discovery.

  II.     BACKGROUND

          On November 6, 2018, Plaintiff received an unsolicited call from Royal Seas on her

  cellphone, which included a prerecorded voice message. (Compl., ECF 1, at ¶ 19.) During the

  call, Plaintiff asked the Defendant to stop calling her. (Id.) Nevertheless, Plaintiff continued to

  receive calls from Royal Seas, originating from a variety of phone numbers. (Id. ¶ 20.) Plaintiff

  had previously registered her phone number on the National Do Not Call Registry, and she did

  not consent to the calls from Royal Seas. (Id. ¶¶ 18, 22.) In order to redress her injuries and stop

  the calls, Plaintiff filed the Complaint on March 22, 2019, on behalf of herself and Classes of

  similarly situated individuals. (Id. ¶ 26.)

          On May 9, 2019, Royal Seas filed its Answer in response, including twenty (20)

  affirmative defenses. (ECF 13.) More than a month later, Defendant uncovered an arbitration

  agreement to which Plaintiff was supposedly a party, and Royal Seas informed Plaintiff of its

  intent to seek arbitration. (See Ex. B to Def.’s Mot. for Leave to File Am. Answer, ECF 15-1.)

  Shortly thereafter, on June 25, 2019, Royal Seas filed the present Motion, supported by the


                                                    2
Case 0:19-cv-60752-RAR Document 26 Entered on FLSD Docket 07/23/2019 Page 3 of 15




  Affidavit of Mitenkumar Bhadania (“Bhadania Affidavit”). (See ECF 16, 16-1.) The Bhadania

  Affidavit details that a “visitor to a Fluent website,” specifically www.consumerproductsusa.com

  (“Website”), submitted an entry on September 11, 2018, for an online sweepstakes, using

  Plaintiff’s name and phone number, as well as other personal information related to Plaintiff.

  (ECF 16–1, at ¶¶ 6, 11–12.) The visitor supposedly clicked through the website, including a page

  that linked to terms and conditions containing an arbitration agreement. (Id. ¶¶ 7–9.)

         The terms and conditions linked on the Website refer to users of RewardZoneUSA.com,

  NationalConsumerCenter.com, and “other websites” operated by RewardZone USA, LLC

  (“RewardZone”). (ECF 16-2, at 2.) Additionally, the arbitration provision purports to extend to

  “any disputes or claims” with RewardZone and its affiliates, as well as its advertiser clients and

  “marketing partners.” (Id.) The marketing partners are not listed in the arbitration clause, or

  anywhere in the terms and conditions. Rather, as the Bhadania Affidavit points out, a subsequent

  page on the Website contained a link to a list of marketing partners of “CAC,” an entity that has

  not been identified. (ECF 16-1, at ¶ 12–13.) The Affidavit contains a partial reproduction of this

  list, which includes Royal Sea Cruises, Inc. (Id. ¶ 13.) Accordingly, Royal Seas seeks to enforce

  the mandatory arbitration clause as a “marketing partner” under the RewardZone terms and

  conditions. (ECF 16, at 2.)

         In response, Plaintiff testifies that she never visited the Website or authorized anyone to

  do so on her behalf. (Declaration of Brenda Bell, attached hereto as Exhibit A, at ¶ 6.) Even

  though her personal information appears correctly in the Bhadania Affidavit, Bell did not

  provide that information to Defendant or the Website. (Id. ¶ 8.) Indeed, Plaintiff has never

  provided her personal information as part of an online sweepstakes submission, let alone on

  September 11, 2018 or at the www.consumerproductsusa.com website. (Id. ¶ 9–10.)



                                                    3
Case 0:19-cv-60752-RAR Document 26 Entered on FLSD Docket 07/23/2019 Page 4 of 15




  III.   ARGUMENT

         A.      Plaintiff Unequivocally Denies Visiting The Lead Generation Website
                 Identified By Royal Seas, And The Bhadania Affidavit Is Insufficient To
                 Prove That She Did.

         In its Motion, Royal Seas asks the Court to compel Plaintiff to arbitrate her claims

  against Defendant, based on a supposed agreement to arbitrate that is now before Court through

  the Bhadania Affidavit. However, the facts and evidence put forth in the Bhadania Affidavit are

  insufficient to prove that Bell agreed to arbitration or any other terms. In short, Plaintiff did not

  visit the website which supposedly contained this agreement, and she therefore did not enter into

  the agreement that Royal Seas now seeks to enforce.

         The first task of a court asked to compel arbitration is to determine whether the parties

  agreed to arbitrate.1 Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614,

  626 (1985). As a preliminary matter, and as Royal Seas recognizes in its Motion, “parties cannot

  be forced to submit to arbitration if they have not agreed to do so.” Magnolia Capital Advisors,

  Inc. v. Bear Stearns & Co., 272 Fed. Appx. 782, 785 (11th Cir. 2008) (quoting Chastain v.

  Robinson-Humphrey Co., 957 F.2d 851, 854 (11th Cir. 1992)); (Def.’s Mot. to Compel, ECF 16,

  at 4). A party that wishes to avoid arbitration must unequivocally deny that an agreement was

  made, with evidence to substantiate the denial. Magnolia, 272 Fed. Appx. at 785.

         When considering whether the parties agreed to arbitrate, courts apply a summary-

  judgment like standard, as an order compelling arbitration is effectively a “summary disposition

  of the issue of where or not there ha[s] been a meeting of the minds on the agreement to




  1
   Defendant claims that even the validity of the arbitration agreement must be arbitrated. (ECF
  16, at 5–6.) However, Plaintiff’s challenge to the “validity” of the agreement is not based on
  construction of its terms—rather, Plaintiff denies that any agreement was made to begin with, in
  which case arbitration cannot be compelled on any issue.

                                                     4
Case 0:19-cv-60752-RAR Document 26 Entered on FLSD Docket 07/23/2019 Page 5 of 15




  arbitrate.” Id. (alterations in original); see also In re Checking Account Overdraft Litig., 754 F.3d

  1290, 1294 (11th Cir. 2014); Guidotti v. Legal Helpers Debt Resolution, LLC, 716 F.3d 764, 774

  (3d Cir. 2013) (holding that a motion to compel arbitration should be judged under the Rule 56

  standard when the movant has facially established arbitrability but the non-movant has raised its

  own evidence to place the question at issue). A district court considering the making of an

  agreement to arbitrate “should give to the [party denying the agreement] the benefit of all

  reasonable doubts and inferences that may arise.” Magnolia, 272 Fed. Appx. at 786 (citing Par-

  Knit Mills, Inc. v. Stockbridge Fabrics Co., 636 F.2d 51, 54 (3d Cir. 1980)). In other words,

  when opposing parties “tell two different stories,” the Court must “accept the non-movant’s

  version of events unless it ‘is blatantly contracted by the record.’” Richardson v. Verde Energy

  USA, Inc., 354 F. Supp. 639, 652–53 (E.D. Pa. 2018) (quoting Scott v. Harris, 550 U.S. 372, 380

  (2007)).

         Here, both Plaintiff and Defendant have supported their positions with testimonial

  evidence. Royal Seas has provided the Bhadania Affidavit, which states that Bell’s personal

  information was submitted to the sweepstakes Website by a visitor on September 11, 2018. (ECF

  16-1, at ¶¶ 6–7, 11–12.) Conversely, Plaintiff provides her own declaration, testifying that she

  never visited the Website and did not provide her personal information to any online

  sweepstakes. (Ex. A, at ¶¶ 6–10.) The declaratory evidence before the Court tells two different

  stories as to whether Plaintiff agreed to arbitrate her claims, but the underlying accounts are not

  contradictory—the fact that Royal Seas obtained Bell’s information from this particular lead

  generation website does not guarantee that Bell visited the website and entered the information

  herself. And if Bell did not visit the website and submit her information, then she did not agree

  to arbitrate any claims against Royal Seas.



                                                    5
Case 0:19-cv-60752-RAR Document 26 Entered on FLSD Docket 07/23/2019 Page 6 of 15




         Defendant will likely seek to discredit Bell’s denial as insufficiently supported, but other

  courts have found such denials sufficient to counter affidavits that were not only similar to

  Defendants but submitted on behalf of the same Fluent, LLC employee. For example, the

  Northern District of California in Berman found that the plaintiff’s sworn denial that he did not

  visit the subject lead generation website was enough to create a factual dispute as to whether

  Berman consented to the terms and conditions containing an arbitration clause. Berman v.

  Freedom Fin. Network, LLC, No. 18-cv-01060-DMR, 2018 WL 2865561, at *4 (N.D. Cal. June

  11, 2018). Berman’s denial was strengthened by the fact that the declaration by Bhadania in that

  case contained personal information that was unrecognizable to him. Id. at *3–4. In any event,

  the court denied the defendant’s motion to compel arbitration, “[i]n light of Berman’s numerous

  and unequivocal denials, and resolving all reasonable doubts in Berman’s favor.” Id. at *4

  (emphasis added).

         In another instance, a plaintiff in the Eastern District of Pennsylvania made a similar

  denial that he had visited a website, even though his personal information did match what the

  defendant provided. Richardson v. Verde Energy USA, Inc., 354 F. Supp. 3d 639, 652–53 (E.D.

  Pa. 2018). Considering a motion for summary judgment on the issue of consent to be called, the

  court found that the statements in Bhadania’s declaration were consistent with both the

  defendant’s theory that Richardson submitted the consent form and Richardson’s theory that “a

  different person (or algorithm or ‘bot’) in possession of his contact information filled out the

  online registration.” Id. at 652 (internal quotations omitted). The tipping point, of course, was

  that the court “must accept the non-movant’s version of events,” which were not blatantly

  contracted by the Bhadania declaration submitted in that action. Id. at 652–53.




                                                   6
Case 0:19-cv-60752-RAR Document 26 Entered on FLSD Docket 07/23/2019 Page 7 of 15




         While Plaintiff does not yet have enough information to theorize exactly how Royal Seas

  and the Website obtained her information, her testimony can be reconciled with the Bhadania

  affidavit in a way that highlights the insufficiency of Defendant’s evidence to establish an

  agreement to arbitrate. In a similar case currently pending against Royal Seas, the Southern

  District of California noted that “online ‘opt-in’ forms present a unique risk in which data may

  pertain to a particular consumer, but ultimately may have been actually obtained through sources

  other than the consumer.” McCurley v. Royal Seas Cruises, Inc., No. 17-cv-00986-BAS-AGS,

  2019 WL 1383804, at *26 (S.D. Cal. Mar. 27, 2019). When considering whether the plaintiff

  consented to calls, the court refused to credit Royal’s “bare assertions” about who completed its

  lead generation form in the absence of evidence from an actual class member who completed the

  form and would attest to providing consent. Id. Thus, the court found no actual evidence of prior

  consent: the declarations filed by Royal Seas demonstrated no personal knowledge of whether

  class members “actually visited and completed the forms,” and Royal Seas did not produce any

  evidence to link the plaintiffs to the IP address associated with the consent records. Id. at 25–26.

         Here, the same issues appear in Defendant’s testimonial evidence. The Bhadania

  Affidavit refers generally to “a visitor” to the Website who submitted Bell’s information. (See

  ECF 16-1, at ¶ 5.) The visitor “provided his/her identifying information” to the site, and

  Bhadania included “regenerated HTML” that displays Plaintiff’s information. (Id. ¶¶ 7, 12.)

  Though this testimony may be true, it does not demonstrate any personal knowledge that Bell

  herself visited the Website. Further, the affidavit includes the IP address associated with the user

  who submitted the information, but neither Bhadania nor Defendant have produced any evidence




                                                    7
Case 0:19-cv-60752-RAR Document 26 Entered on FLSD Docket 07/23/2019 Page 8 of 15




  that Plaintiff is associated with this IP address.2 Defendant’s testimonial evidence may be true,

  but it is not enough to demonstrate that Plaintiff visited the Website, especially in light of her

  declaration. (See Ex. A.)

         In short, Royal Seas has not provided sufficient evidence to prove that Plaintiff entered

  into an agreement to arbitrate her claims against Defendant. Bell denies visiting the lead

  generation website, and her denial does not contradict the evidence before the Court. As the

  nonmoving party, Plaintiff is entitled to a construction of the facts in her favor, and Defendant’s

  Motion to Compel should therefore be denied.

         B.      The Supposed Arbitration Agreement Is Presented In Hybridwrap Terms
                 And Conditions, And Use Of The Website Was Not Properly Conditioned On
                 Assent To Those Terms.

         Even if Plaintiff had visited the Website, an enforceable agreement to arbitrate still would

  not exist because use of the site is not conditioned on assent to the terms and conditions. The

  Website’s terms, as put forth in the Bhadania Affidavit, are presented to consumers in a

  hybridwrap format that does not properly obtain assent to mandatory arbitration or any other

  contract term. Accordingly, simply using the lead generation site would not be enough to create

  an enforceable agreement to arbitrate, for Bell or any other member of the Classes.

         For any contract to be binding and enforceable, the proponent must show “mutual assent

  to certain and definite contractual terms; without a meeting of the minds on all the essential

  terms, no enforceable contract arises.” IT Strategies Group, Inc. v. Allday Consulting Group,

  LLC, 975 F. Supp. 2d 1267, 1280 (S.D. Fla. 2013) (quoting Matter of T & B General

  Contracting, Inc., 833 F.2d 1455, 1459 (11th Cir. 1987)). Contracts formed over the internet


  2
   Preliminary research conducted by Plaintiff’s counsel suggests that the IP address provided is
  associated with Detroit, Michigan or Akron, Ohio. Bell has never been to either city, let alone on
  September 11, 2018. (Ex. A, at ¶ 11.)

                                                    8
Case 0:19-cv-60752-RAR Document 26 Entered on FLSD Docket 07/23/2019 Page 9 of 15




  have not changed these fundamental principles and thus are subject to the same formation

  analysis. See IT Strategies, 975 F. Supp. 2d at 1280. Unsurprisingly, the key issues in internet

  contract formation are most often notice and manifestation of assent. MetroPCS Commc’ns, Inc.

  v. Porter, No. 3D17-375, 2018 WL 6786813, at *3 (Fla. Dist. Ct. App. Dec. 26, 2018).

         In the case of internet sales, agreements generally take one of two forms: the first is a

  clickwrap agreement, which occurs when a website directs purchasers to its terms and conditions

  and requires the user to click a box and acknowledge that they read the terms. MetroPCS, 2018

  WL 6786813, at *3. The second type, a browsewrap agreement, occurs when a website “merely

  provides a link to the terms and conditions and does not require the purchaser to click an

  acknowledgement during the checkout process.” Id. While clickwrap agreements are routinely

  enforced, browsewrap agreements are only enforced when the purchaser has actual knowledge of

  the terms or when the hyperlink is conspicuous enough to put the purchaser on inquiry notice. Id.

         Of course, not all internet agreements pertain to purchases, and not all agreements fit

  neatly into one of these two categories. Thus, some courts have recognized “hybridwrap”

  agreements—an intermediary type of agreement that may involve an affirmative click to

  acknowledge hyperlinked terms. See Anand v. Heath, No. 19-CV-00016, 2019 WL 2716213, at

  *4 (N.D. Ill. June 28, 2019); see also Temple v. Best Rate Holdings LLC, 360 F. Supp. 3d 1289,

  1303 (M.D. Fla. 2018). The same issues of notice and assent are determinative when considering

  enforcement of hybridwrap agreements:

         Courts typically “will give effect to hybridwrap terms where the button required to
         perform the action manifesting assent … is located directly next to a hyperlink to
         the terms and a notice informing the user that, by clicking the button, the user is
         agreeing to those terms.” “The more the hybridwrap design diverges from this
         basic layout—such as by placing the notice further away from the action button,
         cluttering the screen with potentially distracting content, or omitting the language



                                                   9
Case 0:19-cv-60752-RAR Document 26 Entered on FLSD Docket 07/23/2019 Page 10 of 15




          explicitly saying that by performing action the user agrees to be bound by the
          terms—the less likely courts are to find that inquiry notice has been provided.”

   Anand, 2019 WL 2716213, at *4 (emphasis added) (citations omitted).

          In Anand, the court ultimately found the agreement unenforceable because “nothing

   expressly linked the website’s ‘I understand and agree…’ language to the ‘Continue’ button.” Id.

   Even though the plaintiff clicked the button to continue, the website did not include any notice or

   explanation that doing so constituted assent or that continuing on the site was conditioned on

   assent. Id. “[T]he mere proximity of a terms and conditions hyperlink to a button that the user

   must click to proceed does not equate to an affirmative manifestation of assent to the terms and

   conditions.” Id. (emphasis added).

          Defendant is eager to classify the Website’s terms (and the arbitration clause) as a

   clickwrap agreement (ECF 16, at 6–7), but in reality the terms are presented in hybridwrap form.

   According to reproductions in the Bhadania Affidavit, the Website that hosted the supposed

   agreement presented its visitors with a hyperlink to terms and conditions above a “Continue”

   button. (ECF 16-1, at ¶¶ 8–9.) This site layout is not just similar, but nearly identical to that

   which was deemed hybridwrap in Anand: though the website in question was

   www.retailproductzone.com, defendants RewardZone and Fluent submitted another Bhadania

   affidavit that contained a similar screenshot of the site’s hyperlink and “Continue” button.

   Anand, 2019 WL 2716213, at *1. The words above the “Continue” button in Anand read “I

   understand and agree to the Terms & Conditions which includes mandatory arbitration and

   Privacy Policy.” Id. Here, the words on Royal Seas’ lead generation website match this phrase

   almost exactly, save for inclusion of the words “email marketing.” (ECF 16-1, at ¶ 8.) In both

   cases, the site lacks language notifying website visitors that clicking “Continue” constitutes

   assent. As a result, and without mutual assent, neither hybridwrap agreement is enforceable.

                                                     10
Case 0:19-cv-60752-RAR Document 26 Entered on FLSD Docket 07/23/2019 Page 11 of 15




          Though Plaintiff denies visiting the Website identified by Royal Seas, the website does

   not sufficiently obtain user assent to its terms and conditions. Neither Bell nor any other

   potential visitor to www.consumerproductsusa.com could be bound by an agreement to arbitrate

   because the site’s hybridwrap construction omits language required to notify readers that their

   click would constitute acceptance. Even if Bell had visited the Website, Royal Seas could not

   compel her to arbitrate her claims. Defendant’s Motion to Compel should likewise be denied.

          C.      Defendant Cannot Enforce Arbitration As A Third Party Beneficiary
                  Because The Agreement Does Not Expressly Extend To Royal Seas Or The
                  Lead Generation Website In Question.

          While Plaintiff detailed above that she did not agree to arbitrate her claims (and that the

   Website would not have properly obtained assent even if she had visited it), Royal Seas cannot

   compel arbitration for yet another reason: Defendant has failed to demonstrate that it is an

   intended third party beneficiary to the Website’s terms and conditions. The arbitration clause

   purports to cover all claims against a vague and incalculably broad mass of unnamed “marketing

   partners”—who are not identified in the terms and conditions—associated with a similarly vague

   collection of “other websites.” (ECF 16-2, at 2.) In other words, neither Royal Seas nor the

   Website are expressly identified as third party beneficiaries, and they therefore cannot enforce

   the arbitration clause. The contract’s incomprehensibility should be interpreted against its

   drafters, and Defendant’s Motion to Compel should likewise be denied.

          As a reminder, Royal Seas is attempting to compel arbitration as a result of a supposed

   agreement between Plaintiff and RewardZone—at most, Defendant could only enforce the terms

   and conditions as a third-party beneficiary. Under Florida law, a party may qualify as a third-

   party beneficiary if the agreement is executed for the “primary and direct benefit” of that party.

   Kakawi Yachting, Inc. v. Marlow Marine Sales, Inc., No. 8:13–cv–1408–T–TBMA, 2014 WL



                                                    11
Case 0:19-cv-60752-RAR Document 26 Entered on FLSD Docket 07/23/2019 Page 12 of 15




   12650701, at *2 (M.D. Fla. Oct. 3, 2014). The party claiming to be a third-party beneficiary

   bears the burden of proving that the parties to the contract intended to confer such a benefit. THI

   of New Mexico at Vida Encantada, LLC v. Archuleta, No. Civ. 11–399 LH/ACT, 2013 WL

   2387752, at *12 (D.N.M. Apr. 30, 2013).

          In the context of arbitration, the dispositive finding must be “express and unequivocal

   agreement” that the parties would arbitrate their claims involving the third party. See In re

   Prudential Ins. Co. of Am. Sales Practice Litig. All Agency Action, 133 F.3d 225, 229 (3d Cir.

   1998). For example, courts have found express intent to confer the benefit of agreements to

   arbitrate to third parties based on the following language: extension to “related or affiliated

   companies, entities, or individuals,”3 to “agents, employees or representatives,”4 and of course to

   entities that are explicitly referred to and named in the agreement.5 Nevertheless, any ambiguities

   in the contract must be construed against the drafter. Arriaga v. Florida Pacific Farms, LLC, 305

   F.3d 1228, 1247–48 (11th Cir. 2002).

          In its Motion, Defendant contends that it is entitled to enforce the arbitration agreement

   as a “marketing partner.” (ECF 16, at 8–9.) However, this term is too broad and ambiguous to

   qualify as express intent to allow Royal Seas to enforce this contract against any consumers who

   may have entered into it. The arbitration clause contained in the RewardZone terms and

   conditions states as follows:

          These Terms contain a mandatory arbitration provision below that requires you to
          arbitrate individually any disputes or claims you may have with us and our
          affiliates, advertiser clients and marketing partners (collectively, “Marketing
          Partners”) who are third party beneficiaries of the mandatory arbitration provision.



   3
     Berrios v. Hovic, No. CIV. 05–CV–192, 2010 WL 2384589, at *7–8 (D.V.I. June 9, 2010).
   4
     THI of New Mexico, 2013 WL 2387752, at *12.
   5
     Stone v. Pennsylvania Merchant Group, Ltd., 949 F. Supp. 316, 321 (E.D. Pa. 1996).

                                                    12
Case 0:19-cv-60752-RAR Document 26 Entered on FLSD Docket 07/23/2019 Page 13 of 15




   (ECF 16-2, at 2.) While the term “affiliate” bears financial and legal significance, such that the

   court in Berrios could readily identify beneficiaries, the term “marketing partner” is ambiguous.

   See Berrios, 2010 WL 2384589, at *7–8. RewardZone’s terms and conditions do not list or

   define “marketing partners”; further, while the terms contain a number of hyperlinks to view

   other documents and webpages,6 there is no such link to a list of marketing partners that a

   consumer could view before supposedly agreeing to arbitrate its claims. Through the Bhadania

   Affidavit, Defendant confirmed that consumers are not able to view any list of marketing

   partners until after they supposedly agree to mandatory arbitration. (ECF 16-1, at ¶¶ 7–8, 12.)

   Even then, it is unclear as to whose marketing partners are being listed: the webpage’s text refers

   to “CAC and our [sic] Marketing Partners,” but there is no indication as to who or what CAC

   means. (Id. ¶ 12.) Bhadania is employed by Fluent, LLC, the website at issue is

   ConsumerProductsUSA.com, and the terms in question refer only to RewardZone and

   NationalConsumerCenter.com—nothing that could be reasonably identified as CAC. (Id. ¶¶ 1,6);

   (ECF 16-2, at 2.)

          Of even greater concern is the vast quantity of unnamed “marketing partners” that this

   ambiguous term attempts to shield from litigation. Bhadania provided a partial list of the

   marketing partners named at the hyperlinked page: under only a few letters of the alphabet,

   thirty-five (35) distinct entities are displayed. (ECF 16-1, at ¶ 13.) This snapshot suggests that

   the Website lists hundreds of marketing partners at any given time. Though this quantity seems

   large, it becomes even larger when reviewing the RewardZone terms and conditions, which

   apply to “RewardZoneUsa.com, NationalConsumerCenter.com and other websites.” (ECF 16-2,

   6
     The terms appear to hyperlink at least five unique items: (1) the written notice required to opt
   out of mandatory arbitration (ECF 16-2, at 2, 7); (2) a Representative Offer Chart (id. at 3); an
   Incentive Status webpage (id.); and a link to contact RewardZone (id. at 4–6); and (5) the
   Privacy Policy (id. at 6).

                                                    13
Case 0:19-cv-60752-RAR Document 26 Entered on FLSD Docket 07/23/2019 Page 14 of 15




   at 2) (emphasis added). Not only is the Website in question unnamed in the terms and

   conditions—it is apparently just one of an unknown quantity of “other websites” operated by

   RewardZone. (Id.) If each website contains its own list of marketing partners, the number of

   entities that are supposedly insulated from litigation of “any disputes and claims” could be

   exponentially greater. (See id.)

          Even if Plaintiff had visited the site and agreed to arbitrate her claims against

   RewardZone (she did not), Defendant has not met its burden to prove that the agreement

   expressly intended to expand the arbitration clause to cover claims against Royal Seas.

   According to Defendant, the mandatory arbitration clause at issue binds consumers who visit one

   of an unknown number of websites to arbitrate any claims they may have against hundreds of

   telemarketing entities that are not even identified until after the consumer is asked to agree to

   arbitration. Royal Seas should not be permitted use the ambiguous “marketing partners” label to

   shield itself and escape from defending Plaintiff’s claims in a court of law. The ambiguity

   created by this broad, umbrella term must be construed in favor of Bell and against RewardZone

   and its “marketing partners,” including Royal Seas. Thus, Defendant’s Motion to Compel should

   be denied.

   IV.    CONCLUSION

          Defendant’s Motion to Compel Arbitration and Dismiss this action should be denied.

   Royal Seas has proffered an arbitration agreement that it cannot enforce against Bell because: (1)

   she did not visit the website that supposedly bound her to the agreement; (2) the website was

   designed in a way that did not properly bind any of its visitors to the terms in question; and (3)

   the arbitration clause’s ambiguous “marketing partners” language is insufficient to expressly

   confer the benefit of enforcement on Royal Seas as a third party.


                                                    14
Case 0:19-cv-60752-RAR Document 26 Entered on FLSD Docket 07/23/2019 Page 15 of 15




          WHEREFORE, Plaintiff Brenda Bell respectfully requests that the Court enter an order

   denying Defendant’s Motion to Compel Arbitration and Dismiss the Complaint and granting any

   other relief the Court deems necessary and just.



   DATED: July 23, 2019                                    Respectfully submitted,


                                                           /s/     Ryan S. Shipp
                                                           Ryan S. Shipp
                                                           Florida Bar ID 52883
                                                           ryan@shipplawoffice.com
                                                           Law Office of Ryan S. Shipp, PLLC
                                                           814 Lantana Road, Suite 1
                                                           Lake Worth, Florida 33462
                                                           Tel: (561) 699-0399

                                                           Attorney for Plaintiff




                                                      15
